Citation Nr: 1402541	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  10-36 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral shoulder disorder.

2.  Entitlement to service connection for a bilateral shoulder disorder, to include as secondary to service-connected bilateral chronic triceps tendonitis with minimal degenerative changes of the elbows.
 
3.  Entitlement to service connection for a neck disorder, to include as secondary to bilateral chronic triceps tendonitis with minimal degenerative changes of the elbows.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to July 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in  December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran provided testimony at an August 2013 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Virtual VA claims file.  The Virtual VA paperless claims processing system and Veterans Benefit Management System do not include any additional documents pertinent to the present appeal, other than what is already associated with the paper claims file.

When, in August 2013, the Veteran testified before the undersigned Veterans Law Judge, he submitted additional evidence along with a waiver of initial consideration by the RO.  Thus, the Board will consider the additional evidence in conjunction with this appeal.  See 38 C.F.R. § 20.1304(c) (2013).

The RO has also indicated that new and material evidence is required to reopen the Veteran's claim for service connection for a neck disorder.  However, the Board finds that, taken in the context of all information in the claims file, the July 1998 denial cited to by the RO related to the Veteran's low back rather than his neck.  Thus, new and material evidence is not required to reopen the claim for service connection for a neck disorder.

The issue of entitlement to service connection for residuals of a traumatic brain injury has been raised by the record, to include as reflected in a transcript of the Veteran's August 2013 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for a neck disorder and service connection for a bilateral shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was denied service connection for degenerative joint disease of the left and right shoulders in July 1998; neither a notice of disagreement as to this issue nor new and material evidence was received within one year of August 1998 written notice of the July 1998 rating decision.

2.  In August 2013 VA received a private medical opinion relating the Veteran's bilateral shoulder osteoarthritic changes to his period of active service; this is new evidence that is material to the matter at hand, and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

Evidence received since the July 1998 RO rating decision that denied service connection for degenerative joint disease of the left and right shoulders, which was the last final denial with respect to this matter, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As discussed in detail below, sufficient evidence is of record to reopen the Veteran's claim for service connection for bilateral a shoulder disorder.  Under the circumstances, discussion of VA's duty to notify and assist is not required.

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is generally not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 19.25, 19.26.  

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b). In determining whether evidence is new and material, "the credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the Justus presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

As noted, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran was denied service connection for degenerative joint disease of the left and right shoulders in July 1998, and neither a notice of disagreement nor new and material evidence was received as to the matter within one year of the August 1998 written notice of the July 1998 rating decision.  As a result, the July 1998 RO rating decision is final.

After the August 1998 notice of the rating decision, VA received an August 2013 private medical opinion in which he opined that the Veteran's osteoarthritic changes in the shoulders were a result of his period of active service.  This is new evidence that is not cumulative or redundant and is material to the issue at hand, and raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim for service connection for a bilateral shoulder disorder is reopened.


ORDER

New and material evidence having been received, the claim for service connection for a bilateral shoulder disorder is reopened.


REMAND

Remand is required to obtain an adequate etiology opinion regarding the Veteran's bilateral shoulder disorder and neck disorder.  A November 2009 VA examination report did not include an opinion as to whether the Veteran's service-connected bilateral chronic triceps tendonitis with minimal degenerative changes of the elbows aggravated his nonservice-connected bilateral shoulder or neck disability, or whether the Veteran's current neck and shoulder disabilities were directly attributable to documented and other claimed in-service injuries.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Allen v. Brown, 7 Vet. App. 439, 449 -450 (1995).

Additionally, on remand, the RO/AMC should seek to provide any additional relevant records of private or VA treatment for his neck or bilateral shoulder disabilities.  See 38 U.S.C.A. § 5103A(a)-(c).


Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records of VA and non-VA health care providers who have treated his neck or bilateral shoulder disorders from active service forward but that may not have been previously received into his VA claims file.  After obtaining any appropriate authorizations for release of medical information, seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his neck and shoulder disorders.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner should take a complete history from the Veteran regarding the nature and onset of his current neck disability and bilateral shoulder disability.  The examiner should be advised that the Veteran has cited in-service injuries as possible causes of his neck and bilateral shoulder disabilities, including a July 1969 incident when he fell from a hay wagon, falling and striking his forehead, as documented in service treatment records dated in July 1969 and records of hospitalization dated in August 1969, resulting in a diagnoses of encephalopathy manifested by mild headaches and weakness in the right arm secondary to head trauma; and a second incident in which he states he was knocked unconscious and sustained neck and back injuries after being rear-ended in a motor vehicle accident.  The Veteran has further indicated that he played full-contact football during active service and has cited to this as another possible cause of his neck and bilateral shoulder disorders. 

If there is a medical basis to support or doubt the history as provided by the Veteran, the examiner should state this, with a fully reasoned explanation.

The examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether the Veteran's bilateral shoulder and neck disorders are at least as likely as not (50 percent or greater probability) caused or aggravated by military service, to include the above-noted incidents.  

The examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected bilateral shoulder and neck disorders are caused or aggravated by the service-connected bilateral chronic triceps tendonitis with minimal degenerative changes (olecranon spurs) of the elbows.  The examiner must address the Veteran's contentions, in part, that changes in his movement and lifting habits attributable to his service-connected bilateral chronic triceps tendonitis with minimal degenerative changes (olecranon spurs) of the elbows resulted in or chronically worsened his bilateral shoulder and neck disorders.

3.  Thereafter, review the claims file and ensure that no other notification or development action, in addition to that directed above, is required.  If further action is required, the RO should undertake it before further adjudication of the claims.
 
4.  Readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


